Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6 and 8-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 indicates the presence of a transparent plate, protecting the display unit and that the first camera is located substantially between the display unit and the transparent plate. Claim 5 seems to be directed to the embodiment of the invention shown in Figs 6A&B of the applicants specification in which a camera is located in front of a display unit but behind a transparent glass plate, and images the forward facing side of the display unit. On the contrary, claim 1 now requires the first image capturing device to be located between the display unit and the backlight module capturing an image of the back 
Claim 8 indicates that the backlight module is a direct backlight including a plurality of light sources and that the first image capturing device is mounted on the backlight module among the plurality of light sources. Claim 8 seems to be directed to the embodiment of the invention shown in Fig. 7 of the applicant’s specification in which a camera is located directly behind the display among a plurality of backlight sources. On the contrary, claim 1 now requires the first image capturing device to be located between the display unit and the backlight module capturing an image of the back of the display unit and not overlapping the display unit, as shown in Figs 5A&B of the applicants specification. Claim 8 is direct to a separate, mutually exclusive, embodiment from that of claim 1 and contradicts the placement of the first camera required by claim 1. Thus the meets and bounds of claim 8 are unclear as the first camera cannot be in both positions described by claims 1 and 8. For the purposes of examination the examiner will address the claim limitations requiring the structure of the backlight. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2,3, 6, 8-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katoh et al (WO 2007/026462, note attached machine translation).
In regard to claim 1 Katoh discloses a display apparatus comprising:
a housing (Katoh Fig. 1 and 3 and par. 25 note frame 20);
a display unit (Katoh Figs. 1 and 3 and par. 20-21 note display device 2));
a backlight module (Katoh Figs. 1 and 3 and pars 29-31 note backlight device 5 and optical layer 13); and
a first image capturing device, located in the housing and substantially between the display unit and the backlight module, wherein the first image capturing device faces toward the display area of the display unit and is configured to capture a first image of the display unit  (Katoh Figs. 1 and 3 and pars 37-39 particularly note par. 37 imaging units 4 located between the backlight 5 and the display 2, facing towards the display and does not overlap the display area as shown in Figs. 1 and 3). 
In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Katoh further discloses a reflector, wherein the reflector and the first image capturing device are located in such a way that the first image capturing device captures the first image via the reflector (Katoh Fig. 1 and 9 and pars 30-33 note imaging unit 4 captures images through the partially reflective mirror 14, and thus captures the image ‘via’ the reflector). 
In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Katoh further discloses that the first image capturing device is located apart from a center of a display area of the display unit (Katoh Figs. 1 and 3 note imaging units 4 are located to the side of the display 2). 
In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Katoh further discloses that the backlight module is a direct backlight module including a plurality of light 
In regard to claim 9 refer to the statements made in the rejection of claim 1 above. Katoh further discloses that the display unit comprises an optical film (Katoh Figs 1 and 3 and par. 20-22 note the display device includes a liquid crystal display panel which is an optical film). 
In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Katoh further discloses that the backlight module comprises an optical film (Katoh Fig. 1 and par. 29 note diffusion sheet 10, prism sheet 11 and polarizing sheet 12 which are optical films). 
In regard to claim 12 refer to the statements made in the rejection of claim 1 above. Katoh further discloses that the first image corresponds to substantially a display area of the display unit (Katoh Fig. 1 and par. 23 not imaging area of the imaging unit 4 corresponds to the display area of the display panel 2). 
In regard to claim 13 refer to the statements made in the rejection of claim 1 above. Katoh further discloses a second capturing device for capturing a second image of the display unit, wherein the first image corresponds to a first portion of a display area of the display unit and the second image corresponds to a second portion of the display area of the display unit different from the first portion (Katoh Figs. 1 and 3 and pars 38-39 note plural imaging units 4 which image different areas of the display). 
In regard to claim 14 refer to the statements made in the rejection of claim 13 above. Katoh further discloses an image processing unit, wherein the image processing unit, based on the first image and the second image, generates a third image corresponding to a third portion of the display area, wherein the third portion overlaps the first portion and the second portion and is bigger than both the first portion and the second portion (Katoh Fig. 11 and pars 67-69 note synthesizing section 101 which 
In regard to claim 15 refer to the statements made in the rejection of claim 1 above. a communication module for transmitting the first image to an electronic device separated from the display apparatus (Katoh Fig. 11 and pars 67-77 note images are transmitted from the imaging units 4 to the image processing apparatus 100, particularly note par. 76 the image recognition unit 103 outputs the received image data to an external device 108). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view of Liu et al (2013/0249865).
In regard to claim 4 refer to the statements made in the rejection of claim 3 above. Katoh further discloses a partially reflective mirror for preventing excess illumination from the backlight from reaching the imaging unit (Katoh Figs. 1 and 9 note reflector 14).  It is noted Katoh does not explicitly . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh in view Musgrave et al (2017/0116932)
In regard to claim 11 refer to the statements made in the rejection of claim 1 above. It is noted that Katoh does not disclose details of turning down backlight brightness. However Musgrave discloses a camera located within a display panel that includes a control device that turns down the brightness of the backlight module when the first image capturing device captures the first image (Musgrave Figs. 2, 7 and 8, note backlight/brightness controller 240, note par. 61 dimming the nearest backlight when activating the camera, also note Fig. 9 and par. 65).
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of incorporating a control device for dimming the backlight as taught by Musgrave in the invention of Katoh in order to further reduce light interference and improve image quality as suggested by Musgrave (Musgrave par. 60).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423